DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…ferromagnetic core having a circumferential shell surface which is closed off by a front end face and a rear end face, wherein these end faces are aligned facing away from each other and wherein at least one coil is wrapped around the circumferential shell surface, which the coil is connected at its ends to a current source which can generate an alternating current, whereby a magnetic alternating flux is induced in the ferromagnetic core, which flux enters and exits at the two end faces and in the non-coiled region of the circumferential shell surface, wherein a coil is wrapped around the circumferential shell surface of the ferromagnetic core, which the coil is connected at its ends to a current source which can generate a direct current for superimposing the magnetic alternating flux with a thereby induced magnetic unidirectional flux through the ferromagnetic core, which enters and exits at the two end faces.”



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/BRYAN R PEREZ/Examiner, Art Unit 2839